Citation Nr: 1203235	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-23 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of basic eligibility for Department of Veterans Affairs (VA) benefits.

2.  Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The appellant contends he had World War II service as a recognized Philippine guerilla. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of May and June 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that respectively declined to reopen the appellant's previously denied claim of legal entitlement to VA benefits and determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.  The case subsequently was transferred to the RO in Honolulu, Hawaii, for a hearing that was conducted via videoconference before the undersigned Veterans Law Judge in November 2011.  A copy of that hearing transcript is in the record.

In November 2011, the Board advanced this case on its docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  The service department has certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.

2.  Basic eligibility for VA benefits was originally denied in an August 2003 Board decision.  

3.  Evidence received since the August 2003 decision is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2003 Board decision that denied basic eligibility for VA benefits is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen a claim of legal entitlement to VA benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The requirements for eligibility to a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2010); American Recovery  and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he served in the Philippines during World War II as a guerilla under U.S. Army Colonel Russell Volckmann, entitling him to VA benefits, including a one-time payment from the FVEC fund.  He acknowledges that his claims thus far have been denied as a result of the U.S. service department's having been unable to verify that he had the requisite service for eligibility for these benefits.  He asserts, however, that evidence submitted in support of his claims, including a November 1945 certificate of discharge from service showing that he served under U.S. Army Colonel Russell Volckmann, records from the Armed Forces of the Philippines demonstrating his service as a guerilla from December 1944 to November 1945, and excerpts from historical records and a book discussing Volckmann's leadership of guerilla forces in the Northern Luzon province of the Philippines, where the appellant alleges he himself was located, demonstrate that he did serve with the recognized guerillas, despite the findings of the U.S. service department.

Although the appellant's assertions are credible and he presents a compelling argument, VA is bound by the service department's findings that he did not have the requisite service for entitlement to VA benefits.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (holding that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces); Venturella v. Gober, 10 Vet. App. 340 (1997).  For this reason, as explained more fully below, the Board is unable to grant the appellant's claims.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The appellant in this case was not provided with 38 U.S.C.A. § 5103(a)-compliant notice.  Nonetheless, the Board finds that any presumption of prejudice has been rebutted by the appellant's demonstration of actual knowledge of the information and evidence necessary to substantiate his claim. 

This case turns on whether the appellant had the requisite qualifying service in the recognized guerillas.  In his notice of disagreement, substantive appeal, and in November 2011 testimony before the Board, the appellant clearly articulated his argument that he was a member of a recognized guerilla unit.  He additionally submitted documentation in support of this claim, including a November 1945 certificate of discharge from service showing that he served under U.S. Army Colonel Russell Volckmann, records from the Armed Forces of the Philippines demonstrating his service as a guerilla from December 1944 to November 1945, and excerpts from historical records and a book discussing Volckmann's leadership of guerilla forces in the Northern Luzon province of the Philippines, where the appellant alleges he himself was located.  

The appellant also testified that several of the men with whom he served under Col. Volckmann have been awarded the VA benefits he is seeking.  He and his representative acknowledged that his claim had previously been denied on the grounds that he had not been determined to have the requisite qualifying service, and argued that the absence of his name in the roster of names verified by the U.S. service department was not dispositive of his having served, as guerilla service was by nature irregular, such that a lack of documentation was not unexpected.  

The appellant's testimony throughout the pendency of the appeal clearly demonstrates that he is aware that the relevant evidence in this case involves evidence that establishes the unit in which he served was one recognized by the appropriate U.S. service department. 

Given that the appellant has presented argument and actively submitted evidence relevant to the criteria for establishing his claims, the Board finds that he has not been prejudiced by the failure to provide him with notice as to the information or evidence necessary to substantiate his claims.  In addition, the Board is unaware of any outstanding evidence that would require an explanation of the respective responsibilities of the appellant and VA in obtaining that evidence.  The instant case involves the legal issue of whether the appellant's service qualifies for payment from a fund established by Congress.  The RO has obtained relevant information from the service department, and the appellant has obtained records pertaining to his service. He is well aware of the information and evidence necessary to substantiate his claim, and has not suggested that any pertinent outstanding evidence remains.  The Board consequently finds that he has not been prejudiced by VA's failure to notify him of the allocation of evidence-gathering responsibilities in this case. 

With respect to the failure to provide him the notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), the Board concludes that VA was not required to provide the appellant with such notice.   In this regard, VA is not required to provide notice under 38 U.S.C.A. § 5103(a) where, as a matter of law, entitlement to the benefit claimed cannot be established.  38 C.F.R. § 3.159(b)(3)(ii) (2010).  This extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004; see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In the case at hand, the appellant does not dispute the dates of his military service, or claim additional service that would entitle him to the benefit sought.  The applicable statute is clear that the appellant's service precludes the benefit sought by him in this case.  Given that based on the undisputed facts, the law precludes the benefit sought by the appellant, the Board finds that notice under 38 U.S.C.A. § 5103(a) was not required.

As to VA's duty to assist the appellant, there is no suggestion by the appellant or the record of any outstanding evidence.  VA obtained a determination by the service department, and the appellant has submitted his service documents.  The Board acknowledges that in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held, in the context of Dependency and Indemnity Compensation claims, that where service department certification of a Veteran's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  The Federal Circuit determined that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning a Veteran's active service after the initial service department certification.  See Capellan, 539 F.3d at 1380-8.  The Federal Circuit further held that "the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for 'verification of service from the service department' pursuant to 38 C.F.R. § 3.203(c)."  Id.  

The Board finds that the requirements of Capellan have been met in this case.  Despite having received a negative response from the service department in connection with the appellant's 2001 claim of legal entitlement to VA benefits, the RO made two new attempts, using several different spelling variations of the appellant's name, to determine whether the appellant had qualifying service.   These attempts also resulted in responses indicating that the appellant did not have the requisite qualifying service.  The Board acknowledges that the appellant submitted documentation in support of his claim after the RO attempted to verify his service with the service department.  The documentation submitted, including a November 1945 certificate of discharge from service showing that he served under U.S. Army Colonel Russell Volckmann, records from the Armed Forces of the Philippines demonstrating his service as a guerilla from December 1944 to November 1945, and excerpts from historical records and a book discussing Volckmann's leadership of guerilla forces in the Northern Luzon province of the Philippines, does not present any substantive change in the information before the service department at the time of the last determination in March 2010.  The Board consequently finds that remand of the case for the service department to review the additional documentation is not warranted.  In this case, the appellant has not presented additional evidence suggesting that he served during another period of service which would entitle him to the benefits he seeks.  Accordingly, Capellan does not require any further efforts by VA in the context of the current appeal. 

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) , 5103A, or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




New and Material Evidence

In an August 2003 decision, the Board determined that because the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerilla service, in the service of the United States Armed Forces, he did not meet the basic eligibility requirements for entitlement to VA benefits.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the August 2003 became final because the appellant did not initiate a timely appeal.

The claim for basic eligibility for VA benefits may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in March 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of certification from the General Headquarters Armed Forces of the Philippines, Office of the Adjutant General, indicating that the appellant was inducted into the guerilla forces on December 5, 1941, and that he was attached to L. Co. 3rd Bn. 121st Inf., and that he was discharged on November 23, 1945.  Evidence of record also included a November 23, 1945 record of the appellant's discharge from the guerilla forces, a joint affidavit sworn by the appellant's former comrades attesting that the appellant served in the same unit as they did during World War II, and that the appellant sustained a combat-related injury as a result of his service, current medical records, and the appellant's own statements.  Also of record was a November 2001 determination of the National Personnel Records Center indicating that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  As there was no evidence demonstrating that the appellant had recognized service for purpose of entitlement to VA benefits, the Board denied the claim.  

Although the appellant has submitted additional details regarding his service in the Philippines during World War II, the details and information provided are insufficient to rebut the service department's findings that he did not have the requisite service for entitlement to VA benefits.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (holding that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces); Venturella v. Gober, 10 Vet. App. 340 (1997).   For this reason, the Board finds that the evidence received since the last final decision is largely cumulative of other evidence of record and does not raise a reasonable possibility of substantiating the claim.

In support of his application to reopen the claim, the appellant submitted a new certification from the General Headquarters Armed Forces of the Philippines, Office of the Adjutant General, indicating that he was inducted into the guerilla forces on December 5, 1941, and that he was attached to L. Co. 3rd Bn. 121st Inf., and that he was discharged on November 23, 1945.  He also submitted a November 1945 certificate of discharge demonstrating that he served under U.S. Army Colonel Russell Volckmann, and excerpts from a book consisting of historical records discussing Col. Volckmann's command of the guerilla forces as well as a book discussing Volckmann's leadership of guerilla forces in the Northern Luzon province of the Philippines, where the appellant alleges he himself was located.  

Newly received evidence also includes a July 2009 Congressional letter informing the appellant that eligible Filipino veterans he may be entitled to a one-time payment from the FVEC fund, based upon service during World War II, and copies of various medical records demonstrating current medical problems.  New evidence also includes the appellants own statements, in writing and in oral testimony before the Board in November 2011, wherein he alleges service as a recognized guerilla.  

Lastly, evidence newly added to the file also includes January and March 2010 determinations of the National Personnel Records Center, based upon alternate names under which the appellant may have served, indicating that the appellant, under those names, had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

The Board finds that new and material evidence sufficient to reopen the claim has not been received.  First, the certification from the General Headquarters Armed Forces of the Philippines, Office of the Adjutant General, cannot serve as a basis for reopening the claim because this evidence, although obtained after the certification that was of record at the time of the prior decision, is, with the exception of the date of the certification, a duplicate of the prior certification.  The certificate does not prove that the appellant had qualifying service, or otherwise relate to the reason his claim was previously denied, and thus does not constitute evidence that raises a reasonable possibility of substantiating the claim.  The claim for legal entitlement to VA benefits therefore cannot be reopened on the basis of this evidence.  See 38 C.F.R. § 3.156(a).  

The November 1945 certificate of discharge demonstrating that he served under U.S. Army Colonel Russell Volckmann is also insufficient to reopen the claim, as it is not acceptable proof of service, in that this is not an official document of the appropriate United States service department, and therefore cannot serve as proof that the claimant in this case had service qualifying him for receipt of VA benefits.  Accordingly, the claim for legal entitlement to VA benefits cannot be reopened on the basis of that evidence.  Id.  

Neither may the claim be reopened on the basis of the book excerpts discussing Col. Volckmann's command of the guerilla forces.  Although this evidence is compelling, the excerpts, like the certificate of discharge mentioned above, are not official documents of the appropriate United States service department, and therefore cannot serve as proof that the claimant in this case had service qualifying him for receipt of VA benefits.  Id.  

Next, the July 2009 Congressional letter informing the appellant that eligible Filipino veterans may be entitled to a one-time payment from the FVEC fund, based upon service during World War II, also may not serve as a basis for reopening the claim.  The letter does not indicate that the appellant himself is eligible for the payment or that he had qualifying service, and thus does not constitute evidence that raises a reasonable possibility of substantiating the claim.  Id.  

While the clinical records demonstrate that the appellant received treatment for various disorders, these records do not demonstrate that the appellant had service recognized by the United States.  Accordingly, they are largely cumulative of evidence already of record, and do not constitute evidence that raises a reasonable possibility of substantiating the claim.  Id.  

Next, the claim may not be reopened on the basis of the appellant's statements.  Although the appellant provided additional details regarding the circumstances of his service that were not previously of record, his statements are not material, as he himself is not competent to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service because his statements do not represent a certification of service from a United States service department.  

Finally, the claim may not be reopened on the basis of the January and March 2010 certifications from the NPRC as to the appellant's lack of qualifying service, as this unchanged determination is the reason the claimant's appeal was denied in 2003.

Although the appellant has submitted new evidence that was not before the Board in August 2003 that appears to be supportive of his contentions, this new evidence is not material to the claim, as it does not establish that he had qualifying service, and for this reason does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  Thus, the claim of basic eligibility for VA benefits is not reopened and the benefits sought on appeal remain denied.  

One-Time FVEC Payment

The American Recovery and Reinvestment Act of 2009 authorized a one-time benefit for certain Philippine veterans, to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-02 (2009).  Payments authorized for eligible persons will be in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...." However, nothing in this Act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002(c)(1) of the Act provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Thus, although entitlement to a one-time payment is authorized pursuant to a new law under which the appellant has not previously filed a claim, the underlying issue is the same - the appellant must have qualifying service in order to be eligible for the one-time payment from the FVEC fund.

The record in this regard reflects that in October 2001, the appellant filed a claim of legal entitlement to VA benefits.  At that time, he reported that he had served with Company L of the 3rd Battalion of the 121st Infantry.  The RO requested verification of service from the National Personnel Records Center (NPRC), and in a November 2001 response, the NPRC indicated that, according to official service department records, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  Accordingly, the RO denied the appellant's claim of legal entitlement to VA benefits.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (holding that the findings of the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces); Venturella v. Gober, 10 Vet. App. 340 (1997).  The Board affirmed the RO's denial in an August 2003 decision that the appellant did not appeal.

In his February 2009 application for a one-time FVEC payment, the appellant again asserted that he served with the U.S. Armed Forces, Far East, in a guerilla unit designated as Fil-American (F-23), Company L of the 3rd Battalion of the 121st Infantry, from December 1944 to November 1945. 

Based upon the NPRC's November 2001 determination that the appellant lacked the requisite service to qualify for VA benefits, in June 2009, the RO denied the appellant's claim.  

However, in accordance with Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), which holds that an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department, in December 2009, the RO thereafter contacted the NPRC with several different spelling variations of the appellant's name in an attempt to verify the appellant's claimed service.  In January 2010 and March 2010 responses, the NPRC advised the RO that there was no record of the appellant's service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  Accordingly, the previous denial of the claim for a one-time FVEC payment was confirmed. 

In support of his claim, the appellant submitted various documents which appear to support his assertion of having served as a recognized guerilla.  These include a November 1945 certificate of discharge from service showing that he served under U.S. Army Colonel Russell Volckmann, records from the Armed Forces of the Philippines demonstrating his service as a guerilla from December 1944 to November 1945, and excerpts from historical records and a book discussing Volckmann's leadership of guerilla forces in the Northern Luzon province of the Philippines.  The appellant asserts that these documents demonstrate that he did serve with the recognized guerillas, despite the findings of the U.S. service department.

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2010).

In this case, the appellant did not submit a DD Form 214.  Additionally, although the appellant did submit a certificate of discharge, it was not a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in as contemplated by 38 C.F.R. § 3.203(a)(1).  The documents provided by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service because they are not official documents of the appropriate United States service department, but rather, are documents from the Philippine government.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  Moreover, the appellant's testimony, while compelling, does not constitute the evidence necessary to establish that the appellant had service recognized by the Army of the United States, as contemplated in the Filipino Veterans Equity Compensation Fund.  

Although the Board is sympathetic to the appellant's claim, and finds the appellant's testimony quite compelling and sincere, the Board is bound by the determinations of the service department in verifying the appellant's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  If the appellant believes that the service department has incomplete or inaccurate information as to his service with the recognized guerillas, the Board encourages the appellant to pursue the correction of his service information with the Army Board for the Correction of Military Records.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (noting that if the appellant disagrees with the information contained in service department records, his remedy, if any, must be pursued with the Army Board for the Correction of Military Records).

Given the binding nature of the applicable statutory and regulatory provisions recited above and the facts of this case, the Board finds that the appellant does not meet the basic eligibility requirements for a one-time payment from the Filipino Veterans Equity Compensation Fund.  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

New and material evidence not having been received, the application to reopen the claim of basic eligibility for VA benefits is denied.

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


